DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "6" and "10" appears to have been designated to the same element in figure 1, 4, 5, and 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number (8) not found in figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because uses “means.”  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim 1 recites “means for cooperating”, corresponding structure is a spigot on page 10.
Claim 1 recites “means for locking”, corresponding structure is a bolt on page 10.
Claim 9 recites “means for cooperating”, corresponding structure is bolt on page 10, line 10.
Claim 21 recites “means for cooperating”, corresponding structure is a spigot on page 10, line 2.
Claim 21 recites “means for locking”, corresponding structure is a bolt in page 10.
Claim 29 recites “means for cooperating”, as best understood, the corresponding structure is a slot in figure 5, slot 10. See also, Applicant’s specification, page 7, paragraph starting on line 10.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8, 10-19, 21, 25, 28, 30-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2:
Claim 2 recites “a spigot.” It is unclear what a spigot is, and has only been functionally defined in the specification. Furthermore, the plain meaning of “spigot” does not provide further clarity.  As best understood, a spigot is a protrusion because in Applicant’s specification, a 
Claims 3-5, 7:
Claims 3-5, and 7 are indefinite because they appear to further limit the grinding wheel, however, the grinding wheel has not been positively recited. Thus, it is unclear whether the tooth or a combination of the tooth and the grinding wheel are being claimed.
Regarding claim 3, a grinding wheel has not been positively recited. Thus, it is unclear whether the grinding wheel is part of the claimed invention
Regarding claim 4, based off claim 3, a grinding wheel has not been positively. Claim 4 is further rejected for dependency on claim 3. 
	Regarding claim 5, there is no antecedent basis for “the spigot” or “the recess.” However, a slot was previously recited, since a recess and a slot are synonymous, Examiner interprets “the recess” to refer to the slot in claim 1. Also, the grinding wheel has not been positively recited.
	Regarding claim 7, the slot appears to be referencing the grinding wheel, however the grinding wheel has not been positively recited.
Claim 6:
	It is unclear how the recess cooperates with the positively recited structure of the tooth: the means for cooperating, and the means for locking.
Claim 8:
	The “spigot” lacks antecedent basis.


Claims 10-16:
Claims 10-16 are indefinite because they appear to further limit the keeper block or the bolt, which neither have been positively recited. Thus, it is unclear whether the tooth, or a combination of the tooth, the keeper block, and bolt are being claimed.
Regarding claims 10-12 and 14-16, a keeper block has not been positively recited. Thus, it is unclear whether the keeper block is part of the claimed invention.
Regarding claims 12-13, based on claim 11, a keeper block has not been positively recited. Furthermore, the bolt is not positively recited because it references the keeper block.
Claim 10 and 14 recite “a slot.” It is unclear whether this is a new slot or referring to the previously recited slot in claim 1. For examination purposes, “a slot” is referring to the previously recited slot in claim 1.
Claims 12-13 are further rejected for dependency on improper claim 11.
Claim 16 is further rejected for dependency on improper claim 15
Claim 17:
The “keeper block” lacks antecedent basis.
Claim 18-19:
Regarding claim 18, the “main body” lacks antecedent basis. Claim 19 is further rejected for dependency on improper claim 18.
Claim 21:
Claim 21 appears to repeat the previously recited “means for cooperating” and the “means for locking” found in claim 1, and it is unclear these are additional or referencing claim 1. For examination purposes, these are referencing the means for cooperating and the means for locking in claim 1.
Claim 25:
The “spigot” lacks antecedent basis.
Claim 28:
The “spigot” lack antecedent basis.
Claims 30-36:
Claims 30-36 are indefinite because they appear to further limit the keeper block or the bolt, which neither have been positively recited. Thus, it is unclear whether the tooth, or a combination of the tooth, the keeper block, and bolt are being claimed.
Regarding claims 30-32 and 34-36, a keeper block has not been positively recited. Thus, it is unclear whether the keeper block is part of the claimed invention.
Regarding claim 32-33, based on claim 31, a keeper block has not been positively recited. Furthermore, the bolt is not positively recited because it references the keeper block.
Claims 30 and 34 recite “a slot.” It is unclear whether this is a new slot or referring to the previously recited slot in claim 1. For examination purposes, “a slot” is referring to the previously recited slot in claim 1.
Claims 32-33 are further rejected for dependency on improper claim 31.
Claim 36 is further rejected for dependency on improper claim 35
Claim 37:
Claim 37 recites “a slot.” It is unclear whether this is a new slot or referring to the slot in claim 1. For examination purposes, “a slot” is referring to the slot in claim 1. The keeper block lacks antecedent basis. 
Claim 38:
The main body lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 14-15, 17-24, 26-31, 34-35, 37-41 is/are rejected under 35 U.S.C. 102 as being anticipated by Watts (US 7,418,986).

Claim 1:
Watts discloses a tooth (fig. 9, tooth #30) for use in a grinding wheel (column 2, lines 12-13), the tooth (fig. 9, tooth #30) comprising means for cooperating (see annotated fig. 9 “protrusions” below) with a corresponding structure within a slot (fig. 9, slot #24) of the grinding wheel (fig. 9, rotor #20 and keeper plate #80) (Examiner notes the grinding wheel has not been positively recited, rather has been recited as intended use in conjunction with the tooth. Accordingly, structure associated with the grinding wheel does not limit the tooth) and means for locking (fig. 9, bolt #86) the tooth in the slot of the wheel. 

    PNG
    media_image1.png
    249
    403
    media_image1.png
    Greyscale

Claim 2:
Watts discloses the tooth of claim 1, wherein the tooth (fig. 8, tooth #30) comprises a spigot (see annotated fig. 9 under claim 1; as best understood, the protrusions are a spigot because it is a protrusion from the tooth).

Claim 3:
Watts discloses the tooth of claim 1, wherein the grinding wheel (fig. 9, rotor #20 and keeper plate #80) comprises a recess (fig. 9, hole #25) 

Claim 4:
Watts discloses the tooth of claim 3, wherein the recess (fig. 9, hole #25) is provided within a slot (fig. 9, slot #24) of the grinding wheel (fig. 9, rotor #20 and keeper plate #80). 

Claim 5:
Watts discloses the tooth of claim 1, wherein the spigot (see “protrusions” in annotated fig. 9 under claim 1) of the tooth (fig. 9, tooth #30) fits within the recess (fig. 9, slot #24; 

Claim 6:
Watts discloses the tooth of claim 1, wherein the tooth (fig. 9, tooth #30) comprises a recess (see annotated fig. 9 below).

    PNG
    media_image2.png
    477
    556
    media_image2.png
    Greyscale

Claim 7:
Watts discloses the tooth of claim 1, wherein the slot (fig. 9, slot #24) comprises a spigot (fig. 9, where keeper plate #80 fits within slot #24 and has a protrusion/lug #83). 

Claim 8:
Watts discloses the tooth of claim 6, wherein the recess (see annotated fig. 9 under claim 6) cooperates with the spigot (see annotated fig. 9 under claim 6) to lock the tooth (fig. 8, tooth #30) in the slot (fig. 9, slot #24) of the wheel (fig. 9, rotor #20 and keeper plate #80). 
Claim 9:
Watts discloses the tooth of claim 1, further comprising means for cooperating (fig. 9, bolt #86) with a keeper block (fig. 9, keeper plate #80).

Claim 10:
Watts discloses the tooth of claim 9, wherein the keeper block (fig. 8, keeper plate #80) is dimensioned to fit with the tooth (fig. 8, tooth #30) within a slot (fig. 9, slot #24) of the grinding wheel (fig. 8, rotor #20).

Claim 11:
Watts discloses the tooth of claim 9, wherein the keeper block (fig. 9, keeper plate #80) cooperates with the tooth by means of a bolt (fig. 9, bolt #86).

Claim 14:
Watts discloses the tooth of claim 9, wherein the keeper block (fig. 9, keeper block #80) is shaped such that it corresponds with the shape (fig. 9, lug #86 corresponds with notch #84) of the tooth (fig. 9, tooth #30), such that the combination of the keeper block (#80) and tooth (#30) fit within a slot (fig. 9 slot #24) of the grinding wheel (fig. 8, rotor #20).

Claim 15:
Watts discloses the tooth of claim 9, wherein the underside (see annotated fig. 9, below) of the keeper block (fig. 9, keeper plate #80) is provided with a tapered surface (fig. 9, lug #83) that interfaces with the surface (fig. 9, notch #84) of the tooth (fig. 9, tooth #30).

    PNG
    media_image3.png
    219
    516
    media_image3.png
    Greyscale

Claim 17:
Watts discloses the tooth of claim 1, comprising a main body (see annotated fig. 9 below) including a slot (see annotated fig. 9 below) comprising two substantially planar surfaces (see annotated fig. 9 below) for, in use, engaging with the keeper block (fig. 9 keeper plate #80)

    PNG
    media_image4.png
    339
    400
    media_image4.png
    Greyscale
 
Claim 18:
Watts discloses the tooth of claim 1, comprising one or more cutting faces (see annotated fig. 9, under claim 17) connected to and extending away from the main body (see annotated fig. 9, under claim 17).
Claim 19:
Watts discloses the tooth of claim 18, wherein the cutting face (see annotated fig. 9, under claim 17) includes one or more tips (see annotated fig. 9, under claim 17).

Claim 20:
Watts discloses a grinding wheel (fig. 9, rotor #20) comprising a tooth (fig. 9, tooth #30) according to claim 1. 

Claim 21:
Watts discloses the grinding wheel of claim 20, wherein the grinding wheel (fig. 9, rotor #20) comprises a slot (fig. 9, slot #24) and wherein the tooth (fig. 9, tooth #30) comprises means for cooperating with a corresponding structure (see annotated fig. 9 “protrusions” under claim 1) within the slot (slot #24) of the grinding wheel (rotor #20) and means for locking (fig. 9, bolt #86) the tooth (tooth #30) in the slot (slot #24) of the wheel (rotor #20).

Claim 22:
	Watts discloses the grinding wheel of claim 20, wherein the tooth (fig. 9, #30) comprises a spigot (see annotated fig. 9, “protrusions,” under claim 1).

Claim 23:
Watts discloses the grinding wheel of claim 20, wherein the grinding wheel (fig. 9, #20 and #80) comprises a recess (fig. 9, hole #25).

Claim 24:
Watts discloses the grinding wheel of claim 23, wherein the recess (fig. 9, #25) is provided within the slot (fig. 9, #24) of the grinding wheel (fig. 9, #20 and #80).

Claim 26:
Watts discloses the grinding wheel of claim 20, wherein the tooth (fig. 9, tooth #30) comprises a recess (see annotated fig. 9 under claim 6).

Claim 27:
Watts discloses the tooth of claim 20, wherein the slot (fig. 9, #24) comprises a spigot (fig. 9, keeper plate #80 fits within slot #24 and has a protrusion/lug #83).

Claim 28:
Watts discloses the grinding wheel of claim 26, wherein the recess (see annotated fig. 9 under claim 6) cooperates with the spigot (see annotated fig. 9 under claim 6) to lock the tooth (fig. 8, tooth #30) in the slot (fig. 9, slot #24) of the wheel (fig. 9, rotor #20 and keeper plate #80). 
Claim 29:
Watts discloses the grinding wheel of claim 20, further comprising means for cooperating (As best understood, means for cooperating is a slot within a grinding wheel. Thus, fig. 9, slot #24 is a means for cooperating) with a keeper block (fig. 9, #80).


Claim 30:
Watts discloses the grinding wheel of claim 29, wherein the keeper block (fig. 9 #80) is dimensioned to fit (fig. 8, #30 and #80) with the tooth (fig. 9, #30) within a slot (fig. 9, #24) of the grinding wheel (fig. 9, #24).

Claim 31:
Watts discloses the grinding wheel of claim 29, wherein the keeper block (fig. 9, #80) cooperates with the tooth (fig. 9, #30) by means of a bolt (fig. 9, #86).

Claim 34:
Watts discloses the grinding wheel of claim 29, wherein the keeper block (fig. 9, keeper block #80) is shaped such that it corresponds with the shape (fig. 9, lug #86 corresponds with notch #84) of the tooth (fig. 9, tooth #30), such that the combination of the keeper block (#80) and tooth (#30) fit within a slot (fig. 9 slot #24) of the grinding wheel (fig. 8, rotor #20 and keeper plate #80).

Claim 35:
Watts discloses the grinding wheel of claim 29, wherein the underside (see annotated fig. 9, under claim 15) of the keeper block (fig. 9, keeper plate #80) is provided with a tapered surface (fig. 9, lug #83) that interfaces with the surface (fig. 9, notch #84) of the tooth (fig. 9, tooth #30).


Claim 37:
Watts discloses the grinding wheel of claim 20, comprising a main body (fig. 9, rotor #20) including a slot (fig. 9, #24) comprising two substantially planar surfaces (annotated fig. 9 below) for, in use, engaging with the keeper block (fig. 9, #80).

    PNG
    media_image5.png
    579
    589
    media_image5.png
    Greyscale

Claim 38:
Watts discloses the grinding wheel of claim 20, comprising one or more cutting faces (annotated fig. 8, below) connected to and extending away from the main body (fig. 8, rotor #20)

    PNG
    media_image6.png
    424
    469
    media_image6.png
    Greyscale

Claim 39:
Watts discloses the grinding wheel of claim 38, wherein the cutting face (see annotated fig. 8 under claim 38) includes one or more tips (see annotated fig. 8 under claim 38)

Claim 40:
Watts discloses a cutting apparatus (fig. 8) comprising a grinding wheel (fig. 8, #20 and #80) comprising a tooth (fig. 8, #30) according to claim 1.

Claim 41:
Watts discloses a method of engaging a tooth (fig. 9, #30) according to claim 1 with a grinding wheel (fig. 9, #20 and #80).
Claim(s) 1, 9-13, 20, 29-33 is/are rejected under 35 U.S.C. 102 as being anticipated by Watts (US 2009/0159155 A1).

Claim 1:
Watts discloses a tooth (fig. 7, tooth #30 and insert #110) for use in a grinding wheel (fig. 7, rotor #20), the tooth (fig. 7, tooth #30 and insert #110) comprising means for cooperating with a corresponding structure (see annotated fig. 5 below, “protrusions) within a slot (fig. 7, slot #24) of the grinding wheel (fig. 7, rotor #20) and means for locking (fig. 7, bolt #86) the tooth (#30 and #110) in the slot (#24) of the grinding wheel (#20).

    PNG
    media_image7.png
    140
    348
    media_image7.png
    Greyscale

Claim 9:
Watts discloses the tooth of claim 1, further comprising means for cooperating (fig. e, bolt #86) with a keeper block (fig. 7, keeper plate #100). 

Claim 11:
Watts discloses the tooth of claim 9, wherein the keeper block (fig. 7, keeper plate #100) cooperates with the tooth (fig. 7, tooth #30 and insert #110) by means of a bolt (fig. 7, bolt #86).



Claim 12:
	Watts discloses the tooth of claim 11, wherein the bolt (fig. 7, bolt #86) passes through (fig. 7, bore #85) the keeper block and attaches to a rear portion (fig. 7, threaded bore #112) of the tooth (#30)

Claim 13:
	Watts discloses the tooth of claim 11, wherein the bolt (fig. 7, bolt #86) is attached to the tooth (fig. 7, tooth #30 and insert #110) by means of threaded engagement (paragraph [0031], lines 4-6).

Claim 20:
Watts discloses a grinding wheel (fig. 7, rotor #20) comprising a tooth (fig. 7, insert #110 and tooth #30) according to claim 1.

Claim 29:
Watts discloses the grinding wheel of claim 20, further comprising means for cooperating (as best understood, means for cooperating is a slot. Thus, fig. 7, slot #24 is a means for cooperating) with a keeper block (fig. 7, keeper plate #100).

Claim 31:
Watts discloses the grinding wheel of claim 29, wherein the keeper block (fig. 7, #100) cooperates with the tooth (fig. 7, #110 and #30) by means of a bolt (fig. 7, #86).

Claim 32:
Watts discloses the grinding wheel of claim 31, wherein the bolt (fig. 7, bolt #86) passes through (fig. 7, bore #85) the keeper block (fig. 7, keeper plate #100) and attaches to a rear portion (fig. 7, threaded bore #112) of the tooth (fig. 7, tooth #30 and insert #110).

Claim 33:
Watts discloses the tooth of claim 11, wherein the bolt (fig. 7, bolt #86) is attached to the tooth (fig. 7, tooth #30 and insert #110) by means of threaded engagement (paragraph [0031], lines 4-6).

Claim(s) 1, 20, 23, and 25 is/are rejected under 35 U.S.C. 102 as being anticipated by Trimpe et al. (US 2003/0010178 A1).

Claim 1:
Trimpe discloses a tooth (fig. 7, cutter #14) for use in a grinding wheel (fig. 7, circular disc #12), the tooth (cutter #14) comprising means for cooperating (fig. 8, protrusion formed by first upper surface #24A, and upper joining surface #32) with a corresponding structure within a slot (fig. 4, cutter slot #34) of the grinding wheel (#12) and means for locking (fig. 7, mounting bolt #48) the tooth (cutter #14) in the slot (#20) of the wheel (#12) 

Claim 20:
Trimpe discloses a grinding wheel (fig. 7, circular disc #12) comprising a tooth (fig. 7, cutter #14) according to claim 1 

Claim 23:
Trimpe discloses the grinding wheel of claim 20, wherein the grinding wheel (fig. 7, disc #12) comprises a recess (fig. 4, cutter slot #34. Although cutter slot #34 is illustrated in another embodiment is it present in the fig. 7 embodiment in less detail [see paragraph {0037} lines 1-2 and last line).

Claim 25:
Trimpe discloses the grinding wheel of claim 23, wherein the spigot (fig. 8, protrusion formed by first upper surface #24A, and upper joining surface #32) of the tooth (fig. 7, cutter #14) fits within the recess of the grinding wheel (see annotated fig. F where the fitting of the tooth within the recess is outlined by the broken lines below).

    PNG
    media_image8.png
    397
    439
    media_image8.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable by Watts (US 7,418,986).

Claim 16:
Watts discloses the tooth of claim 15 (see 35 USC 102 rejection for claim 15 above), wherein the taper (see annotated fig. 9 below) on the lower surface (see annotated fig. 9 below) of the keeper block (fig. 9, keeper plate #80).

    PNG
    media_image9.png
    219
    516
    media_image9.png
    Greyscale

Watts fails to disclose the taper is approximately 11°.
Watts teaches the general condition wherein the taper on the lower surface of the keeper block.
MPEP 2144.05 states that absent a showing that a specified range is critical, there is no support for patentability. In re Aller, 220 F.2d 454, 456, 105 USPQ233, 235 (CCPA 1955).See also MPEP 2144.05 (II)(A). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Id. It is expected progression to improve on what is generally known by determining what an optimal range within a disclosed range is. Id. Watts discloses a keeper block with a taper on the lower surface. Yet, applicant has not articulated that the claimed range (approximately 11°) is critical, and absent a showing of criticality indicates that the claimed ranges is an optimization within prior conditions.

Claim 36:
Watts discloses the grinding wheel of claim 35 (see 35 USC 102 rejection for claim 35 above), wherein the taper (see annotated fig. 9 under claim 16) on the lower surface (see annotated fig. 9 under claim 16) of the keeper block (fig. 9, keeper plate #80).
	Watts fails to disclose the taper is approximately 11°.

MPEP 2144.05 states that absent a showing that a specified range is critical, there is no support for patentability. In re Aller, 220 F.2d 454, 456, 105 USPQ233, 235 (CCPA 1955).See also MPEP 2144.05 (II)(A). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Id. It is expected progression to improve on what is generally known by determining what an optimal range within a disclosed range is. Id. Watts discloses a keeper block with a taper on the lower surface. Yet, applicant has not articulated that the claimed range (approximately 11°) is critical, and absent a showing of criticality indicates that the claimed ranges is an optimization within prior conditions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Astrom (US 7,118,311 B2) discloses a tooth with protrusions that cooperate with recesses in a grinding wheel.
Denis et al (US 2012/0018560 A1) discloses a tooth for use in a rotor with protrusions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN MERCADO whose telephone number is (571)272-4341.  The examiner can normally be reached on Telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARVIN MERCADO/Examiner, Art Unit 3725                                                                                                                                                                                                        4/12/2021

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725